Stacy, C. J.
The provisions of C. S., 2445 are presumed to have been written into the'bond in suit, and any stipulation incorporated therein at variance with the terms of the statute would be void. Ingold v. Hickory, 178 N. C., 614, 101 S. E., 525. But there is nothing in the statute which prohibits the parties from agreeing upon a reasonable *75time for the bringing of suits, and barring any thereafter instituted. Brick Co. v. Gentry, 191 N. C., 636, 132 S. E., 800.
The fact that the plaintiff is not a party to the bond places it in no superior position, for with respect to the valid provisions of the bond, including its statutory enlargement, if any, the beneficiaries thereunder take it as they find it. The demurrer should have been sustained.
Eeversed.